Stephens, J,
1. A mercantile partnership may sell its entire stock of goods and retire from active business and still preserve its partnership entity for purposes of liquidation; and where such a partnership did both, a notice that the “store” had been “sold out,” given by a part*508ner to one of its creditors during the existence of the partnership as above indicated and before the creditor took a note executed in its name by another partner in renewal of a partnership debt, was insufficient as notice to the creditor of a dissolution of the partnership, even if the sale amounted to such a dissolution.
Decided February 24, 1925.
Berry T. Moseley, for plaintiff in error.
Clarence E. Adams, contra.
2. The partner not in fact executing such renewal note is nevertheless bound thereon in the absence of express notice to the creditor of objection by him to the execution of the renewal note. Bank of Covington v. Cannon, 133 Ga. 779 (67 S. E. 83); Civil Code (1910), §§ 3162, 3163, 3172, 3180.
3. In a suit by the creditor, on the note, against the partnership and both of the partners individually, where undisputed evidence establishes the facts stated above, a verdict against the partner who did not in fact join in' the execution of the note was properly directed.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.